          Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

   ___________________________________

   IN RE TEVA SECURITIES LITIGATION                                No. 3:17-cv-558 (SRU)
   ___________________________________


                                                  ORDER

        This case is now nearing the close of document discovery, and depositions will soon

begin. All fact discovery is scheduled to be completed by February 26, 2021. See Civil Case

Mgmt. Order, Doc. No. 298, at 2 (¶ IV.1). On September 16, 2020, the United States made a

motion to intervene. See Gov’t Mot. to Intervene, Doc. No. 550; Gov’t Reply, Doc. No. 570

(filed Oct. 14, 2020). The Defendants 1 apparently consent. See Gov’t Mot. to Intervene, Doc.

No. 550, at 1. Plaintiffs 2 oppose. See Pls.’ Opp’n, Doc. No. 564; Aff. of J. Fonti, Doc. No. 565.

For the following reasons, I grant the government’s motion to intervene, doc. no. 550, for the

limited purposes of seeking to stay certain depositions and requesting that it be served

simultaneously with any future written discovery requests.

        I.       Standard of Review

        Where “a statute does not provide either an unconditional or a conditional right to

intervene, an applicant must (1) timely file an application, (2) show an interest in the action, (3)

demonstrate that the interest may be impaired by the disposition of the action, and (4) show that

the interest is not protected adequately by the parties to the action.” R Best Produce, Inc. v.

Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir. 2006) (quoting In re Bank of N.Y.


1
  The Defendants are Teva Pharmaceutical Industries, Ltd.; Erez Vigodman; Eyal Desheh; Sigurdur Olafsson;
Deborah Griffin; Kåre Schultz; Michael McClellan; Yitzhak Peterburg; and Teva Pharmaceutical Finance
Netherlands III B.V.
2
  The Plaintiffs’ opposition was filed by the Lead Plaintiff—Ontario Teachers’ Pension Plan Board—and the
Named Plaintiff—Anchorage Police & Fire Retirement System.
          Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 2 of 8




Derivative Litig., 320 F.3d 291, 300 (2d Cir. 2003)) (cleaned up). Although a party may

intervene as of right under Fed. R. Civ. P. 24(a) 3 or by permission under Fed. R. Civ. P. 24(b), 4

in general courts equate mandatory and permissive intervention and require that “[t]o be granted

intervention as of right or by permission, an applicant must” satisfy the four requirements

described above. Floyd v. City of New York, 770 F.3d 1051, 1057 (2d Cir. 2014); see also R Best

Produce, 467 F.3d at 240 (“The court considers substantially the same factors whether the claim

for intervention is ‘of right’ under Fed. R. Civ. P. 24(a)(2), or ‘permissive’ under Fed. R. Civ. P.

24(b)(2).”). Failure to satisfy any of those four requirements can be sufficient grounds to deny a

motion to intervene. See In re Bank of N.Y., 320 F.3d at 300.

         II.      Background

         This action is a putative class action against Teva Pharmaceutical Industries, Ltd. and

several of its officers. The Plaintiffs allege, in part, 5 that the Defendants violated Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b-5

promulgated thereunder, 17 C.F.R. § 240.10b-5, and Sections 11, 12(a)(2), and 15 of the



3
  Fed. R. Civ. P. 24(a) reads:
        (a) Intervention of Right. On timely motion, the court must permit anyone to intervene who:
             (1) is given an unconditional right to intervene by a federal statute; or
             (2) claims an interest relating to the property or transaction that is the subject of the action, and is so
                   situated that disposing of the action may as a practical matter impair or impede the movant’s
                   ability to protect its interest, unless existing parties adequately represent that interest.
4
  Fed. R. Civ. P. 24(b) reads:
        (b) Permissive Intervention.
             (1) In General. On timely motion, the court may permit anyone to intervene who:
                   (A) is given a conditional right to intervene by a federal statute; or
                   (B) has a claim or defense that shares with the main action a common question of law or fact.
             (2) By a Government Officer or Agency. On timely motion, the court may permit a federal or state
                   governmental officer or agency to intervene if a party’s claim or defense is based on:
                   (A) a statute or executive order administered by the officer or agency; or
                   (B) any regulation, order, requirement, or agreement issued or made under the statute or executive
                        order.
             (3) Delay or Prejudice. In exercising its discretion, the court must consider whether the intervention
                   will unduly delay or prejudice the adjudication of the original parties’ rights.
5
  The Plaintiffs also allege several state law claims against various defendants, including breach of fiduciary duty,
misrepresentation and non-disclosure, and breach of contract. See Second Am. Compl., Doc. No. 310, at ¶¶ 465–85.

                                                           2
          Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 3 of 8




Securities Act of 1933, 15 U.S.C. §§ 77k(a), 77l(a)(2), and 77o(a). See Second Am. Compl.,

Doc. No. 310, at ¶¶ 380–86; 438–64. 6 Put simply, the Plaintiffs allege that the Defendants

violated the securities laws by artificially inflating Teva’s stock price by falsely attributing

Teva’s strong financial results to fundamental business strategies rather than sharp increases in

generic drug prices (the “Price-Hike theory”). See id. at ¶ 1. In addition, the Plaintiffs allege

that the Defendants colluded with other generic drug manufacturers to fix prices for some subset

of generic drugs (the “Collusion theory”). See id. at ¶ 15. I have previously held that the

Plaintiffs have plausibly alleged securities law violations on both the Price-Hike theory and the

Collusion theory. See Ontario Teachers’ Pension Plan Bd. v. Teva Pharm. Indus., Ltd., 432 F.

Supp. 3d 131, 158–67 (D. Conn. 2019).

        III.     Discussion

        On September 16, the government made a motion to intervene. See Gov’t Mot. to

Intervene, Doc. No. 550. The government claims that it is entitled to intervene either as a matter

of right or by permission because its “criminal investigation into and subsequent criminal

proceedings regarding antitrust violations in the generic pharmaceutical industry present

circumstances that warrant intervention.” Mem. of Law in Supp. Gov’t Mot. to Intervene

(“Gov’t Mem. of Law”), Doc. No. 550-1, at 2. The government is referring in particular to the

Department of Justice Antitrust Division’s “recently filed second superseding indictment against

Teva Pharmaceuticals USA Inc. . . . on three counts of conspiring to fix prices, rig bids, and

allocate customers for generic drugs.” Id. at 3; see also Second Superseding Indictment, Ex. 2 to




6
  For pre-trial purposes, numerous related direct actions have also been consolidated into this action. See
Consolidation Order, Doc. No. 341; see also Boeing Co. Emp. Ret. Plans Master Trust v. Teva Pharm. Indus., Ltd.,
et al., No. 20-cv-588 (transferred to me on May 4, 2020); Fir Tree Value Master Fund, et al. v. Teva Pharm. Indus.,
Ltd., et al., No. 20-cv-683 (transferred to me on May 19, 2020).

                                                         3
          Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 4 of 8




Aff. of J. Fonti, Doc. No. 565-2 (filed Aug. 25, 2020). 7 The government thus seeks to (1) “file a

motion for a limited stay of certain depositions” and (2) “request that the Court require the

parties to simultaneously serve any additional discovery on the United States to afford [] an

opportunity to review and object to discovery that may compromise our criminal investigation

and proceedings.” Gov’t Reply, Doc. No. 570, at 2. More specifically, the government notes

that it might seek to stay depositions of individuals who are both “deponents in this case and the

United States’[s] trial witnesses.” Id. at 1.

         The Plaintiffs oppose the government’s motion and ask me to deny it outright or, at least,

to “fashion narrow relief to address whatever fact-based specific concerns DOJ can articulate on

a deposition-by-deposition basis.” Pls.’ Opp’n, Doc. No. 564, at 6. The Plaintiffs particularly

oppose the government’s apparent desire to “have carte blanche to interfere in Class members’

long-awaited recovery.” Id.

         I have little trouble concluding that the government’s motion to intervene should be

granted for the limited purposes of seeking to stay certain depositions and requesting that it be

served simultaneously with any future written discovery requests. Indeed, the government and

the Plaintiffs both represent that they have already been engaging in “good faith discussions”

regarding the contours of the government’s potential intervention. See Pls.’ Opp’n, Doc. No.

564, at 6; Gov’t Reply, Doc. No. 570, at 4, 8.

         A. Timeliness




7
  The United States refers to Teva Pharmaceuticals USA Inc. (“Teva USA”) as “one of the Defendants in this
action.” Gov’t Mem. of Law, Doc. No. 550-1, at 3. But the Plaintiffs explain that Teva USA is “Teva’s U.S.
subsidiary” and is “a non-party here.” Pls.’ Opp’n, Doc. No. 564, at 9. Even if Teva USA is a non-party here, the
fact that the government has indicted Teva’s U.S. subsidiary may still justify some of the relief that the government
seeks.

                                                          4
         Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 5 of 8




       The timeliness of a motion to intervene “is not a subject that easily lends itself to a

precise definition.” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 182 (2d Cir.

2001). “Factors that inform the timeliness determination include: how long the motion to

intervene was delayed, whether the existing parties were prejudiced by that delay, whether the

movant will be prejudiced if the motion is denied, and unusual circumstances militating either

for or against a finding of timeliness.” Id.; see also United States v. New York, 820 F.2d 554,

557 (2d Cir. 1987) (articulating same factors).

       Here, the government claims that its motion to intervene was timely because it was filed

“only three weeks after the relevant indictment was returned, and before the parties in this matter

have . . . noticed any depositions.” Gov’t Reply, Doc. No. 570, at 1. In contrast, the Plaintiffs

argue that the government’s motion to intervene was untimely because the government has been

investigating the generic drug industry since 2014 and has had Teva in its sights since 2016 at

the latest. See Pls.’ Opp’n, Doc. No. 564, at 11. The Plaintiffs note, too, that allowing the

government to intervene would “ha[ve] the potential to prejudice the Class and the public”

because a stay “may frustrate and delay the prompt adjudication of this action.” Id. at 12. The

Plaintiffs claim that the government’s “years-long delay is sufficient grounds to deny

intervention.” Id. at 11 (cleaned up).

       The government’s motion to intervene is not untimely. I agree with the government that

the length of its pre-indictment investigation into the generic drug industry in general and Teva

in particular does not necessarily mean its motion to intervene in this matter is untimely. See

Gov’t Reply, Doc. No. 570, at 3. The government represents that it will seek to stay certain

depositions; those depositions have not yet taken place (or even been noticed). Thus, although it

would have been conceivable for the government to make its motion to intervene earlier, I do not



                                                  5
         Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 6 of 8




consider the government’s motion to be late—and certainly not so late that I would deny its

motion to intervene on that basis alone. Cf. New York, 820 F.2d at 557 (“[A] lapse of time is

only one of several factors to be considered when deciding timeliness under Rule 24(a)(2), and it

is incorrect to adopt a per se rule focused solely on that factor.”).

       I also agree with the government that the Plaintiffs conflate two issues: (1) whether the

timing of the government’s motion to intervene will prejudice them and (2) whether the scope of

any proposed stay will prejudice them. See Gov’t Reply, Doc. No. 570, at 4. Again, in my

understanding the Plaintiffs have not yet taken any depositions in this matter (and have not yet

noticed them). See Pls.’ Opp’n, Doc. No. 564, at 9 (“Pending Defendants’ completion of

production of custodial files this fall, Plaintiffs will commence fact depositions.”). Thus, the

government’s primary purpose for intervening—to stay certain depositions—regards events still

in the future. The Plaintiffs have not suffered any prejudice based on the timing of the

government’s motion to intervene.

       B. The Other Intervention Factors

       In addition to making a timely motion, a proposed intervenor must show an interest in the

action, demonstrate that that interest may be impaired by the disposition of the action, and show

that the interest is not protected adequately by the parties to the action. See In re Holocaust

Victim Assets Litig., 225 F.3d 191, 197 (2d Cir. 2000). “For an interest to be cognizable by Rule

24(a)(2), it must be ‘direct, substantial, and legally protectable.’” Bridgeport Guardians, Inc. v.

Delmonte, 602 F.3d 469, 473 (2d Cir. 2010) (quoting Wash. Elec. Coop., Inc. v. Mass. Mun.

Wholesale Elec. Co., 922 F.2d 92, 97 (2d Cir. 1990)). The government argues that it has such an

interest: “maintaining the integrity of the Antitrust Division’s ongoing criminal investigation

into the generic pharmaceutical industry and subsequent criminal proceedings currently pending



                                                   6
          Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 7 of 8




in the Eastern District of Pennsylvania.” Gov’t Mem. of Law, Doc. No. 550-1, at 3. More

specifically, the government claims that it has an interest in “the unhampered prosecution of

individuals and companies who allegedly fixed prices for generic drugs that millions of

Americans use every day.” Gov’t Reply, Doc. No. 570, at 5. If certain depositions in this matter

proceed, the government warns, those depositions “could reveal information about the nature and

extent of the cooperation that companies and individuals have provided to the investigation,”

which would “compromise the secrecy of grand jury proceedings and potentially reveal the

United States’[s] trial witnesses, who may then be subject to intimidation or retaliation.” Id. at 5.

The government points out that it has successfully intervened in other similar litigation that, in its

view, may have impacted its investigation into the generic pharmaceutical industry. See Gov’t

Mem. of Law, Doc. No. 550-1, at 3 n.1; Gov’t Reply, Doc. No. 570, at 2. 8

         The Plaintiffs counter that allowing their case to proceed unabated will not hamper any

government interest because the Plaintiffs’ Price Hike theory has nothing to do with collusion

and merely regards “systematic price increases and concealed price erosion and pressure.” See

Pls.’ Opp’n, Doc. 564, at 14. 9 The Plaintiffs also focus on the speculative nature of the

government’s request to limit depositions. The Plaintiffs note that other courts in analogous

circumstances have rejected the government’s “similarly speculative and unsupported


8
  In Roofer’s Pension Fund v. Perrigo Co., plc, et al., No. 16-CV-02805 (D.N.J.), the parties agreed to postpone
certain depositions and to serve the government with any future written discovery requests. See Order, Doc. No.
220. That order was agreed on October 16, 2019. It lasted initially only for one month (until Nov. 15, 2019). It has
been extended several times since and is currently set to expire on October 30, 2020. See Letter, Doc. No. 300
(requesting extension of stay); Order, Doc. No. 302 (granting government’s “application to further extend the stay of
seven depositions”).
         In In re Generics Pharms. Pricing Antitrust Litig., No. 16-md-2724 (E.D. Pa.), the parties agreed to
postpone certain depositions and to serve the government simultaneously with any future written discovery requests.
See Joint Stipulation, Doc. No. 1493. However, the United States intervened in In re Generics in early 2017. See
Mot. to Intervene, Doc. No. 107; Order, Doc. No. 108.
9
  The government counters by pointing out that the Plaintiffs are clearly pursuing both the Price-Hike theory and the
Collusion theory. See Gov’t Reply, Doc. No. 570, at 6–7 (citing Second Am. Compl., Doc. No. 310, at ¶¶ 314–37);
see also Pls.’ Opp’n, Doc. No. 564, at 8 (acknowledging that they are pursuing both the Price Hike theory and the
Collusion theory). I agree with the government that the Plaintiffs’ argument on this score is weak.

                                                         7
         Case 3:17-cv-00558-SRU Document 584 Filed 10/20/20 Page 8 of 8




assertions.” Id. at 14–15; Hr’g Tr. in In re Petrobras Sec. Litig., No. 1:14-cv-9662-JSR

(S.D.N.Y. Sept. 17, 2015), Ex. 1 to Aff. of J. Fonti, Doc. No. 565-1.

       I agree with the government that—at a high level of generality—it has an interest in the

integrity of its criminal investigation into the generic pharmaceutical industry (and related

prosecutions) that may be implicated in this case. However, until the government makes a

particular application to stay and provides me with more concrete details regarding why that stay

is necessary, it is not clear whether the government is entitled to stay any particular deposition or

written discovery. Thus, in my view, I need not yet evaluate in detail the specific contours of the

government’s interest and how that interest may be impaired by allowing depositions to proceed

in this matter. Like Judge Rakoff in In re Petrobras, I view as separate the government’s motion

to intervene and the government’s request on the merits. See Hr’g Tr. in In re Petrobras Sec.

Litig., No. 1:14-cv-9662-JSR (S.D.N.Y. Sept. 17, 2015), Ex. 1 to Aff. of J. Fonti, Doc. No. 565-

1, at 2:11–13 (“The government has sought to intervene. I am allowing them to intervene solely

for the purpose of making the application that they intend to make this afternoon.”).

       IV.     Conclusion

       For the reasons set forth above, I grant the motion by the United States to intervene, doc.

no. 550, for the limited purposes of seeking to stay certain depositions and requesting that it be

served simultaneously with any future written discovery requests.



       So ordered.

Dated at Bridgeport, Connecticut, this 20th day of October 2020.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge

                                                  8
